PER CURIAM.
Order reversed, with $10 costs and disbursements, and motion granted, with $10 costs to abide event, allowing plaintiff to have an examination and discovery of defendant’s books mentioned in the petition for the purposes therein set forth, and under such regulations as may be agreed upon or fixed by the court at Special Term, unless defendant furnishes plaintiff within 20 days with a sworn statement disclosing and setting forth the number of steering equipments and devices of the kind described and referred to in the agreement made between the parties hereto, dated October 25, 1901, sold by it from time to time. Such statement shall set forth in detail the various dates of sales and the number sold upon each date.
McLennan, P. J., concurs, upon the ground that the plaintiff’s attorney stated in open court that he was willing to receive the sworn statement in lieu of an inspection of the books.
upon the